 

 

LOGO [g48930g02x48.jpg]

 

 

EMPLOYEE’S NAME:            Andrew Hartley

 

CONTRACT OF EMPLOYMENT

 

This document constitutes a formal offer of employment.

 

Please read details carefully, then indicate your acceptance of this offer by
signing, dating and returning this copy to me.

 

An additional copy for your retention is enclosed.

 

23rd July 2004



--------------------------------------------------------------------------------

1. NAME OF PARTIES

 

  EMPLOYER:             The Associated Octel Company Limited

 

  EMPLOYEE:             Andrew Hartley

 

2. Your Job Title is:       Vice President and General Counsel

 

3. Your Normal Place of Work will be:        Global House, Manchester

 

   You will initially be employed at our Global House, Manchester site, but as a
term of your employment you may also be required to work at or from any other of
the Company’s establishments. You may also be transferred or seconded between
establishments when necessary as required by business needs. Whilst your
Contract of Employment provides for such transfer or secondment the Company will
give careful and sympathetic consideration to your personal circumstances and
career interests.

 

4. REMUNERATION

 

  i) Your basic salary will be £90,000 per annum paid monthly in advance by
credit transfer. This will be reviewed on 1st March 2006 and every March
thereafter.

 

  ii) You will be entitled to participate in the Senior Management Bonus Plan.
In your case, the target pay-out would be 30% and up to 45% of basic salary,
subject to Company and personal performance. The Plan normally runs from 1st
January to 31st December.

 

5. HOURS OF WORK

 

   The normal hours of work are 38 hours per week exclusive of lunch breaks.

 

   The Company reserves the right to vary starting and finishing times either on
a temporary or continuous basis. Any permanent departure from the normal working
week will be notified in writing. However, irregular variations in working hours
undertaken in response to operational needs will not be formally notified.

 

   For senior managers, it is recognised that the nature of their roles will
involve occasionally working extended hours, either during the working week or
at weekends. This is accepted as a normal part of the working life of a global
business and does not warrant either extra payment or time off in lieu. Where a
specific business reason requires working on a public holiday, time off in lieu
on a day to day basis may be granted by a member of the Octel Management Board.

 

6. COMPANY CAR

 

   You will be provided with a fully expensed Company car, including private
fuel. You may take a cash equivalent in lieu of a car. Currently the allowance
is £8,850 per annum. Will you please advise Karen Magaharan in Human Resources
of your preferred option.

 

7. HOLIDAYS

 

   For a full year your holiday entitlement is 25 days per annum. The holiday
year runs from 1st March to the last day in February the following year. Should
you start after the 1st March your first holiday entitlement will be calculated
on a pro rata basis.

 

2



--------------------------------------------------------------------------------

Service Related Holidays

   You shall be entitled to additional holiday entitlement dependent upon
completed years of continuous service with the Company on the last day of
February prior to the holiday year concerned with the following scale:

 

Completed Years’ Service

--------------------------------------------------------------------------------

   Additional Holidays


--------------------------------------------------------------------------------

               5

   1 day

              10

   1 day

              15

   1 day

 

   You must arrange the timing of your holidays with your manager so that
adequate manning cover can be maintained. The minimum holiday that may be taken
at any time shall normally be one full day. However, you may be permitted to
take up to 10 half day holidays in any year, or to depart from the normal
pattern of holidays described above, provided your manager is satisfied that
such arrangement is in no way detrimental to operational needs or to the
reasonable opportunity for other staff to take a holiday.

 

   The Company may, if necessary, nominate up to 1 day out of each year’s
entitlement when holiday must be taken. This may be on a general or departmental
basis and advance notice will be given wherever possible. Any holiday
entitlement outstanding at the end of the holiday year will normally be
forfeited. However, in exceptional circumstances approval to carry over part (5
days maximum) of the entitlement from one holiday year to the next may be
granted by the appropriate CEOCOM Member, on the recommendation of the
Department Manager and HR Department. During the months of January and February
each year, staff may bring forward up to 5 days entitlement from the ensuing
holiday year, by agreement with their manager.

 

8. NOTICE

 

   The Company has the right to terminate your employment by giving you twelve
months notice in writing. This will not apply in the event of gross misconduct.
You are required to give the Company six months notice in writing of termination
of employment. Written notice of termination addressed to your manager, may be
given on any day and will begin from the start of the following day. Failure to
give proper notice constitutes a breach of contractual obligations.

 

   The Company will normally require dismissed employees to terminate forthwith.

 

   Should the need arise for redundancies to be declared, the Company reserves
the right to implement a system for selection based upon principles other than
‘last-in, first-out’.

 

9. HEALTHCARE BENEFITS

 

   You will be entitled to the following healthcare benefits:

 

Group Accident Insurance

   You will be covered by the Company’s Group Accident Insurance. The Company’s
Insurance Department will be writing to you giving details of the Scheme.

 

  Octel Healthcare Scheme

   You are entitled to membership for your spouse as well as yourself at Company
cost. This is a taxable benefit. The Company reserves the right to change the
provider of the Sickness Provident Scheme.

 

10. SICKNESS ABSENCE

 

   The Company’s scheme entitles you to payment of salary in respect of any
period of up to one month’s absence from work because of certified sickness or
incapacity.

 

3



--------------------------------------------------------------------------------

11. MEDICAL EXAMINATIONS

 

   Employees may be required to submit to medical examinations, including
biological sampling, which are either statutorily required, or are considered by
the Company’s Medical Officer to be necessary in connection with their duties.

 

   Any other investigations will be conducted on a purely voluntary basis.

 

   Should an employee, at any time, have been in contact with a person suffering
from an infectious disease, they should consult the Company’s Medical Officer
before returning to work.

 

12. PENSION

 

   The Company operates a defined contribution Group Personal Pension for the
benefit of employees.

 

   Membership of this scheme is available to all UK employees up to the
Company’s normal retirement date.

 

   If you join the GPP, there are two categories available:-

 

   Category 1: Contributions of 5% of pensionable salary from employees and 5%
from the Company. The Company will also match extra contributions from employees
up to a maximum of 3% (up to age 35) and 5% (over the age of 35), dependent on
Inland Revenue limits.

 

   Category 2: Contributions of 3% of basic salary from employees and 3% from
the Company.

 

   In recognition of your seniority, the Company will also make an extra 5%
payment into the Plan.

 

13. INVENTIONS

 

   If at any time whilst employed by the Company a member of staff should
invent, discover or devise individually or jointly with another person(s) any
invention, design or improvement (collectively called ‘the invention’), then the
Company’s and Employee’s rights to such invention(s) are governed by current
patent legislation.

 

   The legislation provides for employee inventions whether patentable or not,
made in the course of an individual’s normal duties to belong to the Company. In
such cases the employee must promptly disclose the invention to the Company.
Inventions not connected with an employee’s work or duties belong exclusively to
the employee. A further provision generally entitles employees to compensation
when an invention they have made and which belongs to the Company is patented
and that patent is of outstanding benefit to the Company.

 

   The Company’s Patents Committee, in reviewing the particulars of employees’
inventions, will take due account of the statutory provisions relating to
inventions, Patents and Trade Marks. If you need further guidance on this
section please consult your manager.

 

14. SECRECY

 

     You must not make use of or disclose (either during the period of your
employment by the Company or at any later date) any information concerning the
business of the Company, which for the purpose of this paragraph means and
includes any company or partnership subsidiary to or associated with it, or any
of its customers except as may be necessary in the proper execution of your
duties on behalf of the Company or with the prior written consent of the Company
or to the extent that such information may be generally available to the public.

 

4



--------------------------------------------------------------------------------

15. PERSONAL DATA

 

     Octel needs to keep information about you for purposes connected with your
employment. The sort of information we will hold includes information for
payroll purposes, references, contact names and addresses and other personal
details relating to your career with us. Some of this information may also be
processed by other organisations on our behalf.

 

     We believe these uses are consistent with the principles of the Data
Protection Act 1998. The information we hold will be for our management and
administrative use only but we may, from time to time, need to disclose some
information we hold about you to relevant third parties (eg The Inland Revenue).
We may also transfer information about you to another Octel company/location
(which may be outside of the European Economic Area) solely for purposes
connected with your career or the management of our business. You agree to us
keeping the information for these purposes throughout your employment and
following its termination.

 

     You also agree to us keeping information about your health for the purposes
of compliance with our health and safety and occupational health obligations;
considering how your health affects your ability to do your job and, if you are
or become disabled, whether you require any reasonable adjustments to be made to
assist you at work; or in relation to the administration of insurance, pension,
sick pay and any other related benefits in force from time to time.

 

     You agree to us holding details of any unspent convictions that may affect
your suitability for employment in addition to any other personal data we
require to ensure compliance with our Equal Opportunities Policy (eg race and/or
ethnic origin).

 

5



--------------------------------------------------------------------------------

CONDITIONS OF THIS OFFER

 

This offer of employment is conditional upon the following conditions being met:

 

n Your satisfactory completion of a Company medical examination.

 

n Receipt of 2 satisfactory references – One of which must by your current/last
employer. (We will not approach your current employer until you have given us
permission to do so).

 

n Sight of your birth certificate and copies of qualification certificates for
our records.

 

n Mutual agreement on a Starting date.

 

 

Acceptance:

 

Please ensure you read this document and sign below to acknowledge receipt and
acceptance of the proposed contract as the terms and conditions governing your
employment with The Associated Octel Company Limited.

 

Signed:          

         Date:          

On behalf of the Company

           

Signed:          

         Date:      

 

6